Citation Nr: 0502695	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-02 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for a eczema.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to a compensable evaluation for a left breast 
lump.

5.  Entitlement to a compensable evaluation for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
February 1997.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Baltimore, 
Maryland.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Although the RO has provided the appellant with the notice 
required in response to the service connection issues on 
appeal, it has not provided the required notice in response 
to the increased evaluation claims currently on appeal.

The Board also notes that the veteran was afforded a VA 
examination in June 2003.  Her medical history and complaints 
were briefly noted.  Chronic lumbar strain and eczema were 
diagnosed, but the examiner failed to provide an opinion 
addressing whether either disorder is etiologically related 
to the veteran's military service.  The examiner did not 
mention the service medical records which show that the 
veteran was treated on numerous occasions for low back pain 
between 1987 and 1994 or the evidence of treatment for eczema 
as early as 1983.  Therefore, the examination report is not 
adequate for adjudication purposes.  

Service medical records also show that during service the 
veteran underwent extensive work-up for infertility.  During 
the course of the appeal she was examined by VA in June 2003.  
The examiner diagnosed infertility of unknown etiology.  
Unfortunately, this examination report is also inadequate for 
adjudication purposes because the examiner did not review the 
veteran's pertinent medical history, as documented in her 
claims folder.  

In light of these circumstances, the Board has determined 
that further RO actions are required to comply with VA's 
duties under the VCAA and the implementing regulations.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter in response to her claims for 
increased evaluations providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that she should submit any 
pertinent evidence in her possession that 
has not already been associated with the 
claims folders.

2.  With respect to her service 
connection claims, she should be 
requested to provide any medical records, 
not already of record, pertaining to 
post-service treatment or evaluation of 
the claimed disabilities, or to provide 
the identifying information and any 
necessary authorization to enable the RO 
to obtain such evidence on her behalf.

3.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran, to include records of private 
medical treatment, if the veteran has 
provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request that they submit the 
outstanding evidence.

3.  Upon review of the newly submitted 
evidence, the RO should determine whether 
VA medical examinations should be 
afforded the veteran for the service-
connected left breast lump and/or anemia.  
If necessary, those examinations should 
be scheduled, the veteran properly 
informed of the appointments, and the 
examinations performed, with the claims 
folders made available to the examiners 
prior to adjudication of the claim.

4.  With regard to service connection for 
low back disability, eczema, and 
infertility, the veteran should be 
afforded appropriate VA examination(s) to 
determine the extent and etiology of 
these claimed disabilities.  The claims 
folders must be made available to and 
reviewed by the examiner(s).  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms for each 
claimed disability.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  A complete 
diagnosis should be provided.  

Based upon the examination results and 
the review of the claims folders, the 
appropriate examiner should provide an 
opinion with respect to each of the 
claimed disabilities as to whether it is 
at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folders, and the discussion of 
pertinent evidence such as service 
medical records.  

4.  After completing the requested action 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the issues on appeal 
based on a de novo review of all 
pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO must 
furnish the veteran and her 
representative an appropriate 
supplemental statement of the case and 
allow them the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


